                                            Case 3:19-cv-05697-SI Document 87 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VARIAN MEDICAL SYSTEMS, INC.,                         Case No. 19-cv-05697-SI
                                   8                     Plaintiff,
                                                                                               ORDER IN ANTICIPATION OF JULY
                                   9                v.                                         7, 2020 CLAIM CONSTRUCTION
                                                                                               HEARING -- SEQUENCE OF
                                  10     VIEWRAY, INC., et al.,                                ARGUMENTS
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           In anticipation of the July 7, 2020 claim construction hearing, the Court would like the
                                  14   parties to be prepared to address the disputed terms in the following sequence:

                                  15           (1) U.S. Patent No. 8,637,841 (the ‘841 Patent): “wherein each leaf in the first set has a

                                  16   substantially same first cross-section, and each leaf in the second set has a substantially same second

                                  17   cross-section, and the first cross-section is different from the second cross-section”

                                  18           (2) ‘841 Patent and U.S. Patent No. 9,082,520 (the ‘520 Patent): “a first set of a plurality

                                  19   of pairs of beam blocking leaves arranged adjacent one another, leaves of each pair in the first set

                                  20   being disposed in an opposed relationship and longitudinally movable relative to each other in a first

                                  21   direction”
                                               (3) ‘841 and ‘520 Patents: “direction”
                                  22
                                               (4) ‘841 Patent: “each of the first and second sets includes an inner first section of a plurality
                                  23
                                       of pairs of leaves having a first cross section and an outer second section having a plurality of pairs
                                  24
                                       of leaves having a second cross section”
                                  25
                                               (5) ‘841 Patent: “wherein the second section in each of the first and second sets includes a
                                  26
                                       plurality of pairs of leaves at each side of the inner first section.”   The Court advises the parties
                                  27

                                  28
                                            Case 3:19-cv-05697-SI Document 87 Filed 07/01/20 Page 2 of 2




                                   1   that it would be helpful to have additional1 visual representations of this term, in particular the

                                   2   placement of the “plurality of pairs of leaves at each side of the inner first section.”

                                   3          (6) ‘841 Patent: “a main portion having a height and an end portion having one or two

                                   4   projections extended beyond the height of the main portion”

                                   5          (7) ‘520 Patent: “an end portion having an upward and/or downward extended portion”

                                   6          (8) ‘841 Patent: “a pair of leaves in the first set close at a first location, a corresponding

                                   7   pair of leaves in the second set close at a second location, and the first and second locations are
                                       offset from a beam’s point of view”
                                   8

                                   9
                                              IT IS SO ORDERED.
                                  10

                                  11
                                       Dated: July 1, 2020                            ______________________________________
                                  12
Northern District of California




                                                                                        SUSAN ILLSTON
 United States District Court




                                  13                                                    United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                              1
                                                  The Court has reviewed the parties’ tutorials and notes that defendants’ tutorial touched
                                       on this term.
                                                                                        2
